 TENNESSEE PLASTICS, INC.315Tennessee Plastics, Inc.andSheetMetal Workers'InternationalAssociationLocal UnionNo. 464.Case 10-CA-9854December 5, 1974SUPPLEMENTAL DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn March 19, 1973, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding, finding that Respondent had en-gaged in and was engaging in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act andordering that it cease and desist therefrom and, uponrequest, bargain collectively with Sheet Metal Workers'InternationalAssociation Local Union No. 464' asthe exclusive bargaining representative of all employeesin the appropriate unit. Enforcement of the Board'sorder was denied on February 13, 1974, by the UnitedStates Court of Appeals for the Sixth Circuit.' Thecourt found that Respondent had never been given theopportunity to present evidence at a Board hearing andtherefore ordered that the Board's application for en-forcement of its order be denied, its order and the orderapproving and adopting the Regional Director's reportbe vacated,' and the case be remanded to the Board"with directions that the company[Respondent] be af-forded a full adversary hearing upon its exceptions tothe Regional Director's Report." Thereafter, the Boardissued an order remanding the proceeding to the Re-gional Director, and directing that a hearing be heldbefore an Administrative Law Judge, who should pre-pare and serve on the parties at the conclusion of thei202 NLRB 4622Herein the Union3NL R B v Tennessee Plastics, Inc,489 F 2d 734 (C A 6, 1974)4 Pursuant to a Stipulation for Certification Upon Consent Election issuedon May 16, 1972, an election by secret ballot was conducted on May 26,1972 There were 299 ballots cast for the Union and 212 ballots cast againstthe Union, with 31 challenged ballots Thereafter, Respondent filed timelyobjections to the election The Regional Director issued his report on July12, 1972, overruling the objections in their entirety and recommending thatthe Board certify the Union as the exclusive bargaining agent Thereafter,Respondent filed exceptions to the report On October 5, 1972, the Boardissued itsDecisionandCertificationofRepresentative inCase10-RC-9176 adopting the findings, conclusions, and recommendations ofthe Regional Director and certifying the Union Pursuant to charges filedby the Union on November 8, 1972, the General Counsel issued a complainton November 22, 1972, alleging that Respondent violated Section 8(a)(5)and (1) of the Act Respondent, in its answer, admitted that it refused tobargain with the Union, but denied that the Union was the appropriaterepresentative because the results of the election were "not dispositive of thewishes of the majority of the employees in the voting unit " The GeneralCounsel filed a Motion for Summary Judgment and the proceeding wastransferred to the Board In its response thereto, Respondent contended thatGeneral Counsel's motion would deprive it of an opportunity to presentevidence and be heard On March 19, 1973, the Board issued its Decisionand Order granting the General Counsel's Motion for Summary Judgmentand finding that Respondent had violated the Acthearing a decision containing findings of fact, conclu-sions of law, and recommendations.Following a hearing held on May 21 and 22, 1974,at which all parties were represented, AdministrativeLaw Judge Almira A. Stevenson issued her attachedDecision on June 28, 1974, recommending that Re-spondent's objections to the election be overruled, andthat the Board's certification of the Union, its conclu-sion that Respondent violated Section 8(a)(5) and (1)of the Act, and its order that Respondent bargain uponrequest be affirmed. Thereafter, Respondent filed ex-ceptions to the Decision of the Administrative LawJudge and a supporting brief, and the Union filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the excep-tions and briefs, and has decided to affirm the Adminis-trativeLaw Judge's rulings, findings,' conclusions,and recommendations.5 In the absence of specific exceptions,we adoptproformatheAdminis-trative Law Judge's recommendation that Respondent'sObjections 2 and 5be overruledORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby overrules the objections to the election;reaffirms the certification of Sheet Metal Workers' In-ternationalAssociation Local Union No. 464 as therepresentative of the employees in the appropriate unit,and the finding that P espondent violated Section8(a)(5) and (1) when it refused to bargain therewith;and orders that Respondent take the action set forth inthe order previously issued herein on March 19, 1973.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:Pursuant to a remand by the United States Court of Appealsfor the Sixth Circuit dated January 3, 1974,' and an imple-menting order by the National Labor Relations Board datedMarch 6, 1974, a full adversary hearing was held March 21and 22, 1974, at Johnson City, Tennessee, upon the Respon-dent's exceptions to the Regional Director's Report on Objec-tions to the election which had been conducted in Case10-RC-9176 on May 26, 1972. All parties were afforded fullopportunity to call witnesses and introduce evidence. Briefshave been filed by the Respondent and the Union. The pre-sent Administrative Law Judge has had no previous connec-tion with the case.i489 F 2d 734215 NLRB No. 52 316DECISIONS OF NATIONAL LABOR KELATIONS BOARDThe Union filed the petition in Case 10-RC-9176 On May1, 1972. On May 26, 1972, the election was held, and theUnion won 299 to 212, with 31 enallenged ballots and 2 voidballots which were not determinative. The Respondent filedobjections to the election, which were overruled by the Re-gional Director without a hearing. The Respondent filed ex-ceptions to the Regional Director's report in which it con-tended that its objections should not have been overruled bythe Regional Director and, alternatively, requested a hearingon the issues raised therein On October 5, 1972, the Boardadopted the Regional Director'sreport and certified theUnion in the unit found appropriate.The Respondend re-fused to bargain and, in Case 10-CA-9854, the Boardfound that the Respondent had thereby violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, and ordered the Respondent to cease and desisttherefrom and to,inter alia,bargain,upon request, withthe UnionThe court of appeals denied enforcement of the Board'sorder, vacated said order and the Board's order approvingand adopting the Regional Director's report, and remandedthe case to the Board with directions that the Company beafforded a full adversary hearing upon its exceptions to theRegional Director's report either before the Board itself or ahearing officer. The Board thereupon ordered that a hearingbe held before an Administrative Law Judge to be designatedfor the purpose of taking evidence in accordance with thecourt's remand,and that, upon the conclusion of such hear-ing, the Administrative Law Judge prepare and serve uponthe parties a decision containing findings of fact based uponthe evidence received, conclusions of law, and recommenda-tions.Upon the basis of the court's opinion, which is the law ofthe case, the briefs,the evidence received at the hearing, andmy observation of the demeanor of the witnesses,Imake thefollowing:Objection 1. Union observors talked with eligible votersduring the election in the polling area thereby influenc-ing the employees and depriving them of their freedomof choice.In support of this objection, the Respondent presented thetestimony of Mamie Stanton, an employee who served ascompany observer during the voting of first-shift employeesof plant 1 Stanton testified that observers were instructed notto speak to the voters, but to watch them after they receivedtheir ballots to see that there was only one voter in the votingbooth at a time and that they put their marked ballots in theballot box Stanton testified that during the election she heardone of the union observers, Nora Hardin,laugh,and thenheard the Board agent say,"no laughing." As the laughingcontinued,Stanton heard the Board agent say sternly,"straight face." This"tickled"Stanton, but she covered hermouth with her hand so no one could see that she herself waslaughing. Employees from two departments were lined up tovote and Stanton was watching the voting booths and there-fore was not looking at Hardin at this time.Stanton testifiedthat she did not hear Hardin say anything to any voter.I credit this testimony rather than that of Nora Hardin,who denied laughing during the voting.Although the memo-ries of all witnesses have faded as to some of the things thathappened now so long ago, I believe Stanton stuck to thetruth about what she did remember,whereas Hardin's confu-sion and inconsistencies on cross-examination created theimpression she had reconstructed events to what she consid-ered her own best advantage.Objection 3. Threats of physical violence to personsmade by union representatives,its agents and/or em-ployees within the voting unit directed to eligible votersin the event that they did not vote for the union inter-fered with the freedom of choice of employees within thevoting unit.FINDINGS OF FACTThe Respondent operates three plants in Johnson City,Ter Lessee. Employees of all three plants are included in theappropriate unit.No issue is presented regarding alleged in-terference at plants 2 or 3, or to the knowledge of the eligiblevoters employed at those plants. The issues are confinedsolely to plant 1, which employs 60 percent of the total com-plement.Seventy percent of them work on the first shift, andthey voted between 12:30 and 2 p.m.; 30 percent of the plant1 employees work on the second shift, and they voted r -tween5 and 5:30 p.m.The Respondent's exceptions placed in issue the followingobjections, which were fully litigated before me:'2 The Respondent's exceptions to the Regional Director's report on objec-tions did not take issue with the Regional Director's finding that the follow-ing objections were without meritObjection 2 Threats of economic reprisals made by union representa-tives,its agents and/or employees within the voting unit directed toeligible voters in the event that they did not vote for the union inter-fered with the freedom of choice of employees within the voting unitThe factual issues presented by the exception to this objec-tion are (1) whether or not employee Evelyn Reece told em-ployee Norma Dye, on the morning of election day, thateveryone who voted against the Union would have their haircut off, or words to that effect; (2) the extent to which knowl-edge of such an incident and Reece's immediate discharge foritbecame known to voters before the election;and (3)whether Reece was an agent of the Union or was clothed bythe Union with the appearance of agency in the eyes of theemployees.(1) For 30 minutes or so before the 7 a.m. start of the firstshift onthe day ofthe election,Evelyn Reece,along with twoother women employees,Nora Hardin and Fannie Nelson,severalmen employees,and International Organizer Bill J.Reinhard and other organizers, lined up along the road lead-Objection 5 By theseand other acts,the employees were deprived ofan opportunityto cast a free and untrammeled ballot in the electionIn these circumstances,and as no evidence was presented at the hearingin support of these objections,it is recommended that Objections 2 and 5be overruled TENNESSEE PLASTICS, INC.ing to plant 1 and passed out prounion literature to employeesdriving to work.Employee Norma Dye testified that as she drove along theroad leading to the plant that morning, a red-haired ladywhom she later learned was Reece said to her as Reecehanded her a pamphlet through the car window, "that if I oranyone else didn't vote for the Union, that we would get ourhair cut off." Dye and Mamie Stanton testified that as soonas Dye reached her work station she told Stanton about thisincident. Dye had been sick recently and shortly began to feelbad again. Accompanied by the plant nurse, she went alongto the first aid room to lie down for a while. Meanwhile,Stanton testified, she passed Dye's statement along to Person-nelManager Bob Carter. Leon Baker, manager of all threeplants, testified Carter told him at about 9 a.m. Picking upPlant I Superintendent Bob Rose on the way, Baker pro-ceeded to the first aid room. Dye and Baker testified similarlythat Baker asked her whether she had been threatened andthat, after first denying it, Dye repeated what she had toldStanton. At Baker's request, Dye signed a written statementto the following effect:While coming to work on 5/26/72 Norma Jean Dye wastold by Evelyn Reece that if she and everyone else didnot vote for the union in the election they would get theirhair cut off.The statement was witnessed by Baker and Rose who, alongwith Dye, affirmed the fact on the stand, and by the nurse,and was then notarizedI credit the above testimony by Dye that Reece made theremark attributed to her. There is no probative evidence thatDye had any reason to manufacture the incident; her story issupported by her conduct immediately afterwards in relatingit to employee Stanton and putting it on paper in the presenceof plant officials and employees; and it was corroborated bysuch officials and by Stanton whose account of Objection 1conduct I have credited above. By contrast, Reece's denial issupported only by the testimony of Hardin, whom I havediscredited as against Stanton above. Clayton Jackson's tes-timony that he heard no one on the line say anything to Dyeis not significant, as he was by his own testimony some dis-tance away from Reece at the time. Finally, it does not seemin the least unlikely that Reece, who has a forceful, uninhib-ited, colorful personality, would say what Dye says she said.(2) Reece was discharged about 9:15, effective at 9.30 a in.,3 hours before the polls opened.' Manager Baker had copiesof a notice typed up, as follows:NOTICE TO ALL EMPLOYEESThis morning it was necessary for your company todischarge Evelyn Reece because she threatened anotheremployee with physical harm if that employee did notvote for the union. Your company cannot and will nottolerate such behavior and we will take appropriate ac-tion toward any employee who threatens his or her fel-3A complaint was issued alleging Reece's discharge to be a violation ofSection 8(a)(3) and(1) of the ActThe Board found, however, that thedischarge was not discriminatorily motivated,and dismissed the complaint203 NLRB 1, review denied 488 F 2d 535(C.A 6, 1973)317low worker in connection with the day's election or any-thing else relating to our companyBaker gave copies of the notices to the plant superintendentsfor posting. In plant 1 the notice was posted about 11 a.m.on the bulletin boards by the timeclock at the plant entranceand in the cafeteria.Baker testified that employee discussion of Reece's threat"was going on all over the plant," and that that was thereason he had the notices posted. Ten employees (Davis,Hicks, Carter, Cole, Morrell, Deal, Gilliam, Laws, Bowers,and Willard) testified that individually, or in a group of se-veral employee's, they heard a rumor about Reece's threat toDye, or a variation of it, before the election.' Three moreemployees (Mclnturff, Chandler, and Adams) testified theyheard the rumor but failed to say they heard it before theelection. Carter said it was all over the production line by 10a in. Bowers and Willard heard it before starting work on thesecond shift, and Bowers said everybody on the second shiftwas talking about it. Stanton and Davis heard, in addition,that Dye had not told the truth, and Davis that "the companywould take care of Dye; Hicks heard that the Company hadbribed Dye. Reynolds heard that Reece had said she wouldsee that those who voted against the Union got fired.Seven of the above-named witnesses (Davis, Hicks, Cole,Morrell,Deal,Gilliam, and Bowers) heard about Reece'sdischarge before the polls opened.'Cole,Deal,ClaytonJackson, and Nora Hardin read one of the posted noticesbefore the election.There is also some testimony regarding the possible effectof these events. Thus, Dye herself testified she was against theUnion and that she voted in the election, but that she wasafraid and a little concerned that Reece was going to cut herhair off. Stanton, the company observer, who also voted,seems not to have been affected by Reece's threat to Dye asshe testified that when Dye told her about it, she advised Dyethat Reece had no right to tell her how to vote as she had theright to vote as she saw fit. However, because she heardHardin loudly shout from the production line that Dye hadlied and others say they did not believe Reece would say sucha thing,' Stanton claimed she became concerned for Dye'ssafety and asked the supervisors to watch out for her. Mcln-turff testified that the rumors did not bother her; she neverintended to vote in the election, and did not, as she "justdidn't want to be all messed up with it." Reynolds said therumors about Reece's threat did not affect her vote; shevolunteered that she voted against the Union because Person-nelManager Bob Carter had already told her when he hiredher that "they" did not want the Union. Deal testified shevoted the way she wanted to despite the rumors. Laws, afirst-shift voter, testified the rumors did not worry him eventhough he did not hear about Reece's discharge until the dayafter the election.I credit the testimony set forth above, which is substan-tially undisputed, to the effect that Reece's threat or a vana-tion became widely known among employees in the votingunit; and that most of those who heard about it, also heard,4 Laws mistakenly placed the rumor 2 or 3 days before the election5Four other employees(Carter,Chandler,Adams, and Willard) alsoheard about Reece's discharge or read the notice but were not sure it wasbefore the election 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDor learned from the notice posted at the timeclock and in thecafeteria where the election was held, that Reece was ter-minated.I-alsofind that Dye was frightened by Reece's re-mark but not too frightened to vote. I further find that thereis no evidence that Reece's threat to Dye affected the vote ofany employee, in the unit.(3) The following testimony was received relevant to theRespondent's agency contention:(a)MaintenanceForeman Robert Shell testified that Reecetold him a few days before the election (which was held onFriday, May 26) that "after Friday I will have accomplishedwhat I came here to accomplish."(b) Employee Anna Hicks testified Reece said to her "thatshe was there to get the Union in and that she was going tostay until it came in and then she would leave."(c) Employee Elizabeth Mclnturff testified that a few daysbefore the election Reece stated in her presence and the pre-sence of several employees that "she had about accomplishedwhat she set out to do."(d) A day or two before the election, Plant 1 Superintend-ent Bob Rose testified he approached Reece in a group ofemployees in the plant and said he had heard "you are leavingus after Friday"; and Reece responded, "yes sir. After Fridaymy job is finished. I've come here-I've done what I camehere to do. AndI'm going on to greener pastures."(e)PresidentRobert Dennis and Marketing ManagerFrank Chandler testified that they encountered Reece awayfrom the plant on the evening of election day and she toldthem she had been sent to TPI to organize the employees forthe Union.Reece was hired by the Respondent in March 1971 and wasinstrumental in making the initial contact with the Union inNovember 1971 about organizing the plant.Her reason fordoing so, she said, was because of "the way I was treated."On and after February 5, 1972, she said, she was involved inunion activity.She signed an authorization card and obtainedsignatures on authorization cards from 75 to 90 of the over100 employees she solicited.She wore three buttons, a tee-shirt,and carried a handbag with prounion sentiment printedon them. In addition, she personally bought "vote yeas" post-ers and posted them in the plant bathrooms. Reece handbilledoutside the plant on four or five occasions, including threetimes during the week of the election. At all of these occasionsorganizers from the Union were present.As a member of thein-plant organizing committee,she contacted employees inthe plant and at their homes urging them to attend meetings,and she rented meeting placesfor Local464 Business AgentGreggfrom various local organizations having such facilities.She attended most of the meetings where she spoke and askedquestions, and was appointed by International OrganizerReinhard to be an election observer for the Union but wasreplaced after her discharge. She continued many of theabove-listed activities after her discharge.Although there is evidence that other plant employees,including Jackson,Hardin,and Nelson,also campaigned forthe Union, the testimony of several employees (Bowers, Dye,David Carter, Stanton, and Willard) indicates that Reecetook such a leading part that she was the only employee unionadvocate they were aware of.Reece testified she told several people, including employeeElizabeth Melnturff, President Dennis, and Plant 1 Superin-tendent Rose, that she "was the one that got the Union inhere, or was getting the Union in here," and that she "couldswing that election any-either way." She said, however, thatduring the time she was employed by TPI she was not em-ployed by anyone else and received no compensation fromany other company or organization.International Organizer Bill Reinhard headed the cam-paign to organize the Respondent's employees, taking over inearly April from Tom Reed who had done some spade workfor the Union. He was assisted by Organizers Raglan andHines,and by Local 464 Business Manager Jack Gregg. Rein-hard, Gregg, and the other organizers instructed employees,including Reece, who were to engage in handbilhng, to bepolite and not to engage in discussions with employees whichmight jeopardize the outcome of the election. They both de-nied instructing Reece to threaten anybody. Although Greggconcentrated on plants 2 and 3, Reinhard was present at theplant 1 handbilling keeping a tight rein on those with himbecause he considered such roadside activity dangerous.UnionBusiness Manager Gregg and International Organ-izer Reinhard testified that Reece had no official status withthe International,was never a memberof Local 464,and wasnever paid for her work in the campaign or told she wouldbe asked to organize other plants.I credit the testimony of Shell, Hicks, Mclnturff, Rose, andDennis and find that Reece told, or implied to, them that shehad been sent into the plant for the specific purpose of organ-izing itsemployees. I also credit Reinhard and Gregg thatthis was not true. In my opinion, Reece is such an ardentbeliever in unionism, and worked so much harder than anyother employee to bring the Union into the plant that shecame to believe that, as she testified, she could determine theoutcome of the campaign. Because Reece felt her role to beso important, she could not resist the exaggeration expressedto some of the plant personnel, but not, of course, in thepresence of union officials.Objection 4. Threats of physical violence to propertymade by union representatives,its agents and/or em-ployees within the voting unit directed to eligible votersin the event that they did not vote for the union inter-fered with the freedom of choice of employees within thevoting unit.In support of this objection,the Respondent presented tes-timony by former employee Betty Jo Campbell, who voted inthe election, to the effect that during a conversation withemployee Mark McKenny in the plant during the secondshift 2 or 3 weeks before the election,... we were talking and something was mentionedabout the union coming in and maybe having a strike.And I said well, if they did strike I would come on into work anyway. And he said no you wouldn't becauseif you tried to cross the picket line your car would bepicked up and thrown up in the air with you in it. AndI said you are not big enough to do that. And he said meand a few others, we could do it.McKenny was laughing, Campbell testified, and she thoughthe was joking. Campbell repeated the conversation to onlyone employee,JeanetteBowers.Bowers confirmed that TENNESSEEPLASTICS, INC.Campbell told her, a few days before the election, thatMcKenny hadsaid,"That if they had a strike, and if she triedto come across the line, they would throw her car up in theair." It wasBowers'testimony that Campbell said she did notknow whether or not it was a joke.McKenny, also a former employee, testified he was anobserver for the Union during the second-shift voting. He hadtwo conversations with Campbell about the Union, he said,but he flatly denied making the statement attributed to him.He did not, he said, attempt to get employees to vote for theUnion andin hisconversation with them, he did not speak"directly foror against.Not necessarily promotingit,no."I credit Campbellin Coto.Campbell impressed me as reluc-tant to testify but sticking to the simple truth once she de-cided to do so. No motive for her doing otherwise is sug-gested.AlthoughIacceptBowers'testimonyascorroboration of what McKenny said to Campbell, I mustaccept Campbell's testimony that she thought McKenny wasjoking. McKenny conveyed the strong impression of trying tohide something. He seemed to become uncertain on cross-examinationand his claim to complete passivity during theelection campaignappears to be inconsistent with his selec-tion by the Union as its observer of the polling.CONCLUSIONS OF LAWObjection 1. I have found that Union Observer Hardinlaughed twice during the polling of first-shift employees, andthat she was remonstrated by the Board agent for doing so;but that there is no evidence that she or any other unionobserver talked with eligible voters during the election.No case has been cited to me, and I have seen none, holdinglaughter to constitute interference with a Board election. Ihope I never see one. I recommend that Objection 1 be over-ruled.Objections 3 and 4. I have found that 2 or 3 weeks beforethe election Mark McKenny told employee Campbell, in ef-fect, that if the Union came in and there was a strike, he anda few others would throw Campbell's car up in the air withher in it if she tried to cross the picket line; that Campbellconsidered McKenny's remarks to be a joke; and that thisremark came to the attention of one other employee, JeanetteBowers.I have also found that Evelyn Reece told Norma Dye a fewminutes before 7 a.m. on the day of the election that if Dyeor anyone else did not vote for the Union, they would,gettheir hair cut off. The Respondent discharged Reece for thatabout 3 hours before the polls opened and posted notices soinforming the employees about 1-1/2 hours before the first-shift voting began. Knowledge of Reece's threat, and herdischarge, became widespread among plant 1 employeesbefore they voted. Dye was frightened by Reece's threat, butthere is no evidence that any other employee was frightenedby it or that Dye's, or any other employee's, vote was af-fected.There is no contention, and no evidence, that McKennywas an agent of the Union, and I find he was not. I also find,contrary to the Respondent's contention, that Evelyn Reecewas not an agent of the Union or clothed by the Union withthe appearance of agency in the eyes of the employees. It isundisputed that Reece held no official position in either the319International or Local 464, was never paid for her campaignwork among the employees of the Respondent's plant, andwas not even a member of Local 464. Although the Unionreceived the support, of employee-members of the in-plantorganizing committee, and particularly Reece, it did not relyon her as its principal contact with the eligible voters. On thecontrary, the Union was represented on the spot by a full staffof agents under the leadership of International OrganizerReinhard who personally directed the campaign. Designationas a member of the in-plant organizing committee and asunion observer does not constitute an employee an agent, orgiveher the apparent authority of an agent, of theUnion.6Nor is the Union to be held accountable for an utteranceby its most ardent employee advocate where, as here, itsofficerswere not aware that she claimed, inaccurately, tohave a special organizing commission from it,' had cau-tioned her and its other employee-supporters against utter-ances of this kind and never knew about or ratified the threatshe made to Dye.'As McKenny and Reece were merely rank-and-file em-ployees, and not agents of the Union, the remaining issue iswhether their threatening statements created a general at-mosphere among the employees of confusion and fear of re-prisal if they voted for the Union.'After careful consideration I have concluded that it is un-likely that such an atmosphere was created in this plant.Thus, although Reece's remark, or variations thereof, becamewidely known among the voters, her immediate discharge formaking the remark also became widely known.10 Moreover,there was no actual violence prior to this election, and theUnion's campaignwas fully supervised by members of itsstaff who made themselves highly visible to the eligible votersand responsibly fulfilled their obligation to conduct theircampaign in a noncoercive atmosphere IIOnly one em-ployee, Norma Dye, expressed any feeling of fear There is noindication that any voters, including Dye, Campbell, andBowers, were intimidated into voting contrary to their ownconvictions.126Owens-Corning Fiberglas Corporation,179 NLRB 219, 223 (1969)7Bujkor-PleznerDivision,Inc,169 NLRB998 (1968), remanded onother grounds 77 LRRM 3155 (C A 9, 1971)8NLR B. v Golden Age Beverage Company,415 F 2d 26, 32 (C A 5,1969),Bujkor-Pelzner Division, Inc,197 NLRB 950 (1972), enfd 84LRRM 2432 (C A. 9, 1973),Urban Telephone Corporation,196 NLRB 23(1972),Cross Baking Company, Inc.,186 NLRB199, set asideon othergrounds,453 F 2d 1346 (C A 1, 1971),TunicaManufacturing Company,Inc.,182 NLRB 729 (1970) 1 have readand considered at lengththe casescited inthe Respondent'sbrief i have concluded,however, thatthey aredifferent from this case whichis controlled, in my opinion, by the precedentcited above9 SeeSonoco of Puerto Rico, Inc,210 NLRB 493 (1974)10Cross Baking Company, supraItBujkor-PelznerDivision, Inc, supra,fn8,Owens-Corning FiberglassCorporation, supra.12Matlock Truck Body and Trailer Corporation v NL.R B,495 F 2d 671(C A 6, 1974),NLR.B v Griffith Oldsmobile, Inc,455 F 2d 867, 871(C A 8, 1972),Central Photocolor Company,195 NLRB 839 (1972) 1 findno merit inthe Respondent's contentionthatProvincial House, Inc.,209NLRB 215 (1974),requires thatthis electionbe set asideon thebasis ofMcKenny's threat to Campbell Thestatement in that casewas made by aunion staff representative to a meetingof employees on the eve of theelectionHere, it was made 2 or 3 weeks before the election by one rank-and-file employee to another who considered the statementa joke. SeePoinsett Lumber and Manufacturing Company,107 NLRB 234 (1953) 320DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,I recommend that Objections 3 and 4 becertification of the Union,its conclusion that the Respondentoverruled.violated Section 8(a)(5) and (1) of the Act by refusing toI conclude that the election reflected the true desires of thebargain,and its Order that the Respondent bargain uponvoters and should stand.request be affirmed.RECOMMENDED ORDERIt isrecommended that the objections of the Respondentto the election of May 26, 1972, be overruled; that the Board's